     Case 9:20-cv-00183-DWM Document 31-5 Filed 08/31/21 Page 1 of 4



MATTHEW G. MONFORTON
Montana State Bar No. 5245
MONFORTON LAW OFFICE,PLLC
32 Kelly Court
Bozeman, Montana 59718
Telephone: (406)570-2949
Facsimile:(406)551-6919
E-mail: matthewmonforton@yahoo.com

DAVID P. CLAIBORNE
'Idaho State Bar No. 6579'
SAWTOOTH LAW OFFICES,PLLC
Golden Eagle Building
1101 W. River St, Ste. 110
Boise, Idaho 83702
Telephone:(208)629-7447
Facsimile;(208)629-7559
E-mail: david@sawtoothlaw.com

Attorneys for Applicants for Intervention


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                           (MISSOULA DIVISION)


CENTER FOR BIOLOGICAL                       Lead Case No. CV 20-181-M-DWM
DIVERSITY, et aL,

                                            Member Case No. CV 20-183-M-
       Plaintiffs,
                                            DWM
              vs.

                                            ORDER GRANTING PRO HAC
DEB HAALAD,et aL,
                                            VICE ADMISSION OF DAVID P.
                                            CLAIBORNE
       Defendants;

              and




ORDER GRANTING PRO HAC VICE ADMISSION OF DAVID P. CLAIBORNE - Page 1
      Case 9:20-cv-00183-DWM Document 31-5 Filed 08/31/21 Page 2 of 4



 STATE OF IDAHO,an Idaho
 nonprofit corporation;

       Defendant-Intervenor;

             and

 IDAHO STATE SNOWMOBILE
 ASSOCIATION,INC., an Idaho
 nonprofit corporation; IDAHO
 RECREATION COUNCIL,INC., an
 Idaho nonprofit corporation;
 COLORADO SNOWMOBILE
 ASSOCIATION, a Colorado nonprofit
 organization; BACKCOUNTRY
 SLED PATRIOTS,a Montana
 nonprofit organization; CITIZENS
 OFR BALANCED USE, a Montana
 nonprofit organization; UNITED
 SNOWMOBILE ALLIANCE,a New
 Hampshire nonprofit organization;
 AMERICAN COUNCIL OF
 SNOWMOBILE ASSOCIATIONS, a
Michigan nonprofit organization; OFF
ROAD BUSINESS ASSOCIATION,
a California nonprofit organization;
COLORADO OFF HIGHWAY
VEHICLE COALITION,a Colorado
nonprofit organization; TRAILS
PRESERVATION ALLIANCE,a
Colorado nonprofit organization;
UNITED FOUR WHEEL DRIVE
ASSOCIATION,a California
nonprofit organization;
CLEARWATER COUNTY BOARD
OF COMMISSIONERS,a political
subdivision of the State ofIdaho;
IDAHO COUNTY BOARD OF
COMMISSIONERS,a political
subdivision of the State ofIdaho;


ORDER GRANTING PRO MAC VICE ADMISSION OF DAVID P. CLAIBORNE - Page 2
      Case 9:20-cv-00183-DWM Document 31-5 Filed 08/31/21 Page 3 of 4


 BONNER COUNTY BOARD OF
 COMMISSIONERS, a political
 subdivision of the State of Idaho;
 VALLEY COUNTY BOARD OF
 COMMISSIONERS,a political
 subdivision of the State of Idaho;
 ADAMS COUNTY BOARD OF
 COMMISSIONERS, a political
 subdivision of the State of Idaho;
 LINCOLN COUNTY BOARD OF
 COMMISSIONERS,a political
 subdivision of the State of Montana;
 MINERAL COUNTY BOARD OF
 COMMISSIONERS, a political
 subdivision of the State of Montana;
 RAVALLI COUNTY BOARD OF
 COMMISSIONERS,a political
 subdivision of the State of Montana;

       Applicants for Intervention.




      Intervenor-Applicants move for the admission of David P. Claiborne to

practice before this Court in this case with Matthew G. Monforton to act as local

counsel. Mr. Claiborne’s application appears to be in order.

      Accordingly, IT IS ORDERED that Intervenor-Applicants’ motion to admit

David P. Claiborne pro hac vice (Doc.      )is GRANTED on the condition that

pro hac counsel shall do his or her own work. This means that pro hac counsel

must do his or her own writing; sign his or her own pleadings, motions, and briefs;

and appear and participate personally. Counsel shall take steps to register in the




ORDER GRANTING PRO HAC VICE ADMISSION OF DAVID P. CLAIBORNE - Page 3
       Case 9:20-cv-00183-DWM Document 31-5 Filed 08/31/21 Page 4 of 4



 Court’s electronic filing system (“CM-ECF”). Further information is available on

 the Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.

       IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

 pro hac counsel, within fifteen (15) days of the date of this Order, files a notice

 acknowledging counsel’s admission under the terms set forth above. In that notice,

 counsel shall also designate a single attorney with the authority to make any and all

 decisions related to the administration of this case as the primary point of contact

for the other parties.

       IT IS SO ORDERED this            day of August, 2021.




                                        District Judge




ORDER GRANTING PRO HAC VICE ADMISSION OF DAVID P. CLAIBORNE - Page 4
